[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this automobile negligence case, plaintiff seeks damages for injuries sustained as a result of being rear-ended on August 5, 1989 at the bottom of the exit ramp of Route 72W in Plainville, Connecticut.
The defendants, owner and operator of the vehicle which struck the rear of plaintiff's vehicle, failed to appear and after being defaulted, the court heard the evidence regarding the damages sustained by the plaintiff.
The court finds that plaintiff, age 29, suffered injuries to her neck and shoulder, and incurred medical expenses of $2,762.23 for treatment of same. Plaintiff still claims to suffer pain from the injury and has been unable to fully resume some of her activities. Further, an orthopedic specialist CT Page 6087 determined that plaintiff has a 7.5% permanent partial disability of her neck as a result of this injury, although plaintiff has not lost any time from her employment. Plaintiff's 1984 Honda automobile was a total loss as a result of this rear-end collision, and the court finds the value of same to be $2,900.00.
Accordingly, judgment may enter for the plaintiff for the sum of $25,900.00, plus costs of $586.50.
JOSEPH H. GOLDBERG SENIOR JUDGE.